Citation Nr: 1412397	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  05-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder, including chloracne, to include as due to herbicide or chemical exposure.

2.  Entitlement to service connection for a skin disorder, including chloracne, to include as due to herbicide or chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for chloracne.

The Veteran withdrew his request to appear for a videoconference hearing with a Veterans Law Judge in August 2006.  As such, the hearing request is considered withdrawn. 

In July 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and readjudication.  At that time, the Board recharacterized the issue on appeal as listed on the title page.  It was indicated that the Veteran originally filed a claim in August 1993 for service connection for a skin condition.  The claim was denied by the RO in a January 1994 RO rating decision.  In January 1997, the Board also denied the Veteran's claim for service connection for a skin condition.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156.  In April 2003, the Veteran filed a claim for entitlement to service connection for chloracne.  The Board determined that the April 2003 claim was not a new claim, but a claim to reopen his previously denied claim for service connection for a skin disorder.  The Board noted that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final decision on all theories.  Thus, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307   (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issue of entitlement to service connection for a skin disorder, including chloracne, to include as due to herbicide or chemical exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  In a January 1997 decision, the Board denied the Veteran's claim of service connection for a skin disorder, including as a result of exposure to chemicals.

2.  New evidence associated with the claims file since the January 1997 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder, or raises a reasonable possibility of substantiating the claim of service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The Board's January 1997 decision, which denied the Veteran's claim of entitlement to service connection for a skin disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302(b), 20.1104, 20.1105 (2013). 

2.  As evidence received since the Board's January 1997 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a skin disorder are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board has reopened the Veteran's claim of entitlement to service connection for a skin disorder.  No additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  

When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2013).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2013).  

When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, the Board notes that the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

As set forth in 38 C.F.R. § 3.156(b) (2013), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Under Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Federal Circuit case of Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) provides further guidance.  The Federal Circuit initially found that the definition for the phrase "new and material" contained in § 3.156(a) applies to § 3.156(b).  After making this determination, it was noted that to qualify as "material" evidence under the revised version of § 3.156(a), the appellant's statement must be evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the original claim for service connection disability.  The Federal Circuit held that the appellant's single statement that his condition "worsened" (submitted less than a year after he was awarded partial disability compensation) does not, on its face, relate in any way to his condition during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim. 

Historically, the Board notes that the Veteran originally filed a claim of service connection for a skin condition in August 1993, asserting that his condition onset during service after exposure to chemicals in gas chambers during an ABC (Airborne/Biological/Chemical) Warfare Course at Camp Lejeune in 1962.  In a January 1994 rating decision, notice of which was mailed to the Veteran in February 1994, the RO denied that claim, finding that there was no evidence of poison gas exposure in service and no chronic skin disorder treated during service.  The RO confirmed the denial of the claim in additional June 1994, November 1994, and July 1995 rating decisions.

The Veteran appealed the decision to the Board.  In a January 1997 decision, the Board denied the entitlement to service connection for a skin disability, including as a result of exposure to chemicals such a mustard gas, finding that the Veteran's skin was normal on evaluation as service discharge.  It was further noted that current skin disorders were first noted in 1989, many years after separation from service.  Finally, it was indicated that there was no medical opinion linking the skin disorders diagnosed after service to events during service. 

The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between January 1997 and January 1998, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the January 1997 Board decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 C.F.R. §§ 20.1104, 20.1105 (2013). 

In April 2003, the Veteran sought to reopen his claim of entitlement to service connection for a skin disorder.  He asserted that he has chloracne after being exposed to herbicides during service.  This appeal arises from the RO's September 2004 rating decision that denied entitlement to service connection for chloracne.  The RO determined that there was no medical diagnosis of chloracne as well as no evidence of in-service herbicide or chemical exposures.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the January 1997 Board decision includes statements from the Veteran and his representative; private treatment records; VA treatment records; and copies of service treatment records.

Photocopies of service treatment records are not considered "new" and are duplicative of evidence previously considered.  However, some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  The new evidence of record included a March 2003 VA treatment record that discussed a history of chronic rash "probably AO related".  The examiner listed an assessment of chloracne, probably due to exposures during gas mask testing in service, by history.  Private treatment records dated in August 2003 reflected findings of rhus dermatitis.  In an October 2003 statement, a private physician, M. D., M. D., indicated that the Veteran has some disability for VA on account of Vietnam experience in "Coryacne".  

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., a causal relationship between a present, claimed skin disorder and a disease or injury incurred during service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disorder, including chloracne, to include as due to herbicide or chemical exposure.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a skin disorder, including chloracne, to include as due to herbicide or chemical exposure, are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder, including chloracne, to include as due to herbicide or chemical exposure.


REMAND

Reasons for Remand:  To obtain a comprehensive VA medical examination and opinion as well as to obtain additional treatment records.

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a skin disorder, including chloracne, to include as due to herbicide or chemical exposure, is warranted.  In this case, the Veteran contends that his present skin disorder onset after being exposed to herbicides and/or chemicals during service and has continued to reoccur since that time.  The Veteran's assertions of in-service herbicide exposure were vague, as he noted exposure near Vietnam as well as during his service in "blue water".  A July 1996 decision of record from the Agent Orange Administration in Brooklyn, New York, showed the Veteran was awarded entitlement to the Agent Orange Veteran Payment Program from October 1, 1994.

While the Veteran's October 1959 enlistment and October 1963 separation examination report showed his skin was marked as normal on clinical evaluation, additional service treatment records showed findings of rash on arms and legs (June 1961), heat rash (October 1961), and rash around pubic area spreading up chest (August 1963).  Service personnel records showed that the Veteran visited Okinawa and Japan during active duty as well as completed a course called ABC (Airborne/Biological/Chemical) Warfare in 1962 at Camp Lejeune.  Post-service private and VA treatment records dated from 1973 to 2003 reflected that the Veteran has been diagnosed with several skin disorders during the pendency of his claim, to include acne, chloracne, lichen simplex chronicus, papular pustular erythematous rash, neurodermatitis, multiple lichenified papules, chronic skin excoriations, multiple hyperkeratotic papules on arms and legs, and rhus dermatitis.

Evidence of record clearly indicated that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits in 1996 based in part on a skin disorder identified as neurodermatitis.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's SSA records should be obtained.

The claims file also reflects that the Veteran has received VA medical treatment for his current skin disorder from the VA Medical Center (VAMC) in Columbus, Ohio, and the Community Based Outpatient Clinic (CBOC) in Zanesville, Ohio; however, as the claims file only includes treatment records from those providers dated up to August 2003, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In light of the cumulative record referenced above, the AMC should obtain a VA medical examination to determine the nature and etiology of the Veteran's claimed skin disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and request that he furnish additional, detailed information as to the approximate dates, exact location, and the precise nature of his claimed exposure to herbicides (Agent Orange) and exposure to chemicals during his period of active service.  Based on the Veteran's response, the AMC should conduct any additional development deemed necessary for adjudication based on these theories of entitlement.

2.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed skin disorder for the time period from April 2003 to the present.  Regardless of his response, the AMC should obtain all outstanding VA treatment records, to include those from the Columbus VAMC and Zanesville CBOC, dated from August 2003 to the present, and associate the records with the Veteran's claims file.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to ascertain the nature and etiology of his claimed skin disorder.  All indicated tests and studies are to be performed.  The claims folder, any electronic records, and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should identify all current skin disorders.  Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current skin disorder was causally or etiologically related to active service, to include documented in-service treatment for rashes or any verified herbicide or chemical exposures.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report.  The examiner should acknowledge and discuss all in-service skin findings, the Veteran's lay assertions of skin symptomatology since active service, and the findings in the post-service VA and private treatment notes of record.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in February 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(Continued on next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


